Citation Nr: 0525078	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  95-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In a May 1997 decision, the Board reopened the veteran's 
claims and remanded the claims for additional development.  
After further development of the claims, in July 1999, the 
Board rendered an unfavorable decision on the claims and 
denied entitlement to service connected benefits.  The 
veteran appealed the Board's July 1999 decision to the United 
States Court of Appeals for Veterans Appeals (Court).  

In a March 2001 order, the Court vacated and remanded the 
Board's June 1999 decision for further development of the 
issues of entitlement to service connection for chronic 
headaches and a chronic back disorder.  

After further development of the claims was accomplished, the 
Board, in August 2002, denied the claims of entitlement to 
service connection for chronic headaches and a chronic back 
disorder.  The veteran appealed the August 2002 decision to 
the Court.  

In the Court's March 2003 order, the Court vacated and 
remanded the issues of entitlement to service connection for 
chronic headaches and a chronic back disorder to the Board 
for readjudication.  In October 2003, the Board remanded the 
two issues for further development.  The RO has complied with 
the RO's October 2003 Remand.  


FINDINGS OF FACT

1.  All of the notification and development action necessary 
in rendering a fair decision on the claims of entitlement to 
service connection for chronic headaches and a chronic back 
disorder has been accomplished.  

2.  The veteran's chronic back disorder existed prior to 
service and it has not been demonstrated that the disorder 
worsened during service, or as a result of service.  

3.  The record does not contain competent medical evidence 
linking the veteran's currently diagnosed chronic headaches 
to service, or any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing chronic back disorder was not 
aggravated by service, or any incident therein.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2004).  

2.  Headaches were not incurred in or as a result of the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1110, 
1112, 1113, 1153, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, because an initial AOJ adjudication had already 
occurred.  

In February 1994, VA received the veteran's claim of 
entitlement to service connection for headaches and a low 
back disorder.  By rating decision, dated in March 1995, the 
RO, in pertinent part, denied the claim of entitlement to 
service-connected benefits for headaches and a chronic back 
disorder.  Upon receiving notice of the RO's denial, the 
veteran filed a timely Notice of Disagreement.  A Statement 
of the Case was issued in May 1995.  The veteran filed a 
Substantive Appeal, received by the RO in June 1995.  A 
Supplemental Statement of the Case was issued in July 1998.  

The Board's July 1999 decision denied, in pertinent part, the 
claims of entitlement to service connection for a chronic 
back disorder and chronic headaches.  The veteran appealed 
the decision to the Court.  In March 2001, the Court vacated 
and remanded the Board's June 1999 decision.  

In August 2002, the Board denied the claims again, and the 
veteran appealed the decision to the Court.  In the Court's 
March 2003 order, the Board's decision was vacated and 
remanded for readjudication.  

The Board remanded the issue in October 2003 for further 
development.  

Thereafter, a Supplemental Statement of the Case was issued 
in May 2005.  

The Board emphasizes that "[t]he duty to assist is not always 
a one-way he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As the veteran has not been cooperative with VA attempts to 
assist him, a Remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Under these circumstances, 
the Board finds that appellate review, at this juncture, is 
appropriate.  

Factual Background

Service medical records include a July 1967 Report of Medical 
History for pre-induction purposes, wherein the veteran 
indicated recurrent back pain.  He related that he pulled a 
back muscle in 1960, and wore a back support.  His usual 
occupation was listed as a Cook.  The induction physical 
examination found the back to be normal.  In November 1967, 
he complained of low back pain in indicating that he 
experienced chronic low back pain since 1959, when he 
initially incurred an injury to the back, and received 
medical treatment.  It was noted that X-ray of the 
lumbosacral spine was within normal limits. 

In January 1968, the veteran complain of back pain and 
dizziness.  He related that he was injured in an automobile 
accident in 1962.  After the accident he loss his memory for 
approximately two weeks.  He stated that he suffered from 
constant back pain.  Objectively, there was no evidence of a 
significant back disease at the time of the evaluation.  

In May 1968, the veteran was treated for complaints of back 
pain.  The medical record stated that the veteran's X-rays 
and examinations of the back were all reported as normal.  
The veteran had complete mobility of the back, and there was 
no tenderness over the lumbar spine area.  The impression was 
normal.  

In January 1969, the veteran was seen for pain in the lumbar 
region of the spine of seven years' duration since he was 
involved in an automobile accident, which resulted in a 
"slipped disc".  Physical examination was unremarkable.  In 
March 1969 he complained of back pain.  X-ray studies of the 
lumbosacral spine were normal.  A June 1969 record noted a 
low backache.  Slight scoliosis of the back was noted on x-
ray study.  However, this service medical records does not 
contain the name or service number of the patient.  On the 
Report of Medical History dated in October1969, obtain in 
association with a separation physical examination, the 
veteran indicated a history of back problems.  

North Carolina Memorial Hospital treatment records showed 
that the veteran was treated in March 1971 for back 
complaints reportedly dating from 1963 when he injured his 
back diving.  He reported intermittent back problems since 
that incident.  He further reported living an essentially 
normal life with occasional episodes of back pain until about 
six weeks previously, when he experienced severe pain while 
shoveling.  The assessment was mechanical low back pain 
probably secondary to a transitional L-5 vertebra, though 
other causes could not be ruled out.

February and March 1971 X-ray reports from North Carolina 
Memorial Hospital found a normal lumbosacral spine.  

In August 1971, the veteran filed an initial claim of 
entitlement to service connection for headaches and chronic 
back pain.  In connection with the claims, the veteran 
complained of recurrent back pain, and he stated that he 
developed headaches in 1968.  

In August 1971, the veteran was treated at a VA facility for 
complaints of back pain.  VA treatment records showed that 
the veteran complained of high lumbar back pain, and reported 
a history of being knocked off a tank by an enemy shell while 
in Vietnam.  The assessment was back pain of unknown 
etiology.  

During an October 1971 VA examination, the veteran related 
that he initially injured his back at age 14 in connection 
with the use of a diving board.  Since the initial back 
injury, he experienced back problems.  The veteran indicated 
that he aggravated the back problem several times while in 
service, and the examiner noted that the service medical 
records showed treatment for problems related to the back.  
Since discharge, he has experienced back pain periodically.  
Following evaluation of the back, the impression was 
recurrent lumbosacral strain, described as asymptomatic at 
the time of the examination.  An October 1971 VA x-ray report 
noted no abnormal skeletal changes of the lumbar spine.  

H. C. P., M.D., in a March 1973 letter, indicated that he had 
not examined the veteran, but had reviewed his numerous 
records of treatment since 1959.  The veteran was first 
treated for a back injury in August 1965, after lifting a 
piece of wood.  At that time, he reported previously injuring 
his back in the same manner at age 15.  He also received 
treatment in December 1962, after an automobile accident in 
which he suffered numerous head lacerations.  He was again 
treated for back pain after shoveling cement in February 
1971, and most recently in March 1971.  X-rays of the 
lumbosacral spine in February 1971 and March 1971 were 
negative.  The physician opined that it was doubtful that the 
veteran's apparent employer could be held responsible for his 
back pain condition, as he had suffered from recurrent back 
pain for the prior 26 years since a back injury at the age of 
15.

VA treatment records showed that in May 1981, the veteran 
complained of lumbar back pain and tension headaches.  He 
complained of headaches of two weeks duration that were not 
alleviated by medication.  He also complained of back pain 
with movement.  The assessment was chronic low back pain and 
tension headaches.  

In May 1988, the veteran was seen at the neurology clinic for 
complaints of headaches.  He reported the onset in 1969 when 
he returned from Vietnam.  The assessment was tension 
headaches with a potential vascular component and with some 
migraine components.  In May 1990, he reported a history of 
headaches for fifteen years.  The assessment however was 
anxiety and insomnia.  

In an October 1991 disability evaluation report by North 
Carolina Disability Determination Services, the veteran 
reported a 30-year history of back pain, and a 21-year 
history of intermittent headaches occurring once or twice per 
week.  The assessment was chronic low back pain and headaches 
and dizziness.  

VA treatment records, received in August 1992, disclosed 
complaints of headaches.  

Private treatment records from J.C.C., M.D., received in, 
August 1992, include March 1971 office notes wherein the 
veteran complained of intermittent back pain since 1963.  
Physical examination was performed, and an X-ray study 
revealed some decrease in the lumbar lordosis and a 
transitional L-5 vertebra.  Otherwise, the X-ray was normal.  
The impression was mechanical low back pain, probably 
secondary to transitional L-5.  

In a September 1992 Social Security Administration (SSA), 
decision, the veteran was deemed disabled beginning June 1990 
due to several disorders, including back pain and headaches, 
as well as low IQ, dizziness, insomnia, alcoholism and 
depression.   

Private treatment records from Orange-Chatham Comprehensive 
Center, dated from September 1992 to December 1992, showed 
that the veteran claimed to have a back problem for which he 
received disability benefits.  

On VA examination, dated in August 1993, the veteran reported 
intermittent low back pain since 1968 which, at times caused 
difficulty walking.  His last severe episode had been three 
years prior to the examination with radiating pain into the 
leg at that time.  He had no current complaints.  Examination 
revealed no paraspinal muscle spasms, no tenderness, no 
positive straight leg raising, no loss of motion, and no 
evidence of radiculopathy.  The veteran could toe and heel 
walk, squat, hop, and bear weight on each leg without any 
evidence whatsoever of back pain.  Lumbosacral X-ray studies 
showed narrowing of the L5-S1 intervertebral disc space 
compatible with disc pathology, and minimal early spurring of 
the 4th and 5th lumbar vertebrae.  The diagnosis was history 
of mechanical low back pain, subsided, with X-ray evidence of 
disease.  

In October 2003, the Board remanded the two issues for 
further development, including VA medical examinations.  

The Board notes that in a VA medical note, dated in October 
2004, and signed by two VA physicians, it was reported the 
veteran did not appear for a scheduled VA examination.  It 
was related that the veteran had been contacted via letter, 
and then by telephone regarding the examination, wherein he 
verbalized the purpose, time, date and place of the 
examination.  He failed to appear for the examinations.  At a 
later date in October 2004, the veteran was contacted via 
letter and provided the opportunity schedule and then report 
for an examination if one was rescheduled.  He did not 
respond.  There is no indication in the record that the 
veteran did not receive this correspondence, as it was not 
returned by the United States Postal Service.  Furthermore, 
the veteran has not contended that he never received this 
letter.   

VA outpatient treatment records dated through March 2005 
reveal that the veteran has been seen for treatment of 
various medical complaints, including headaches and back 
pain.

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004). Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in- service treatment to the point that it 
was no more disabling than it was at entrance into service, 
the disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

A veteran, employed in active service for six months or more, 
is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  


Analysis

Low Back Disorder

The veteran essentially maintains that he developed the 
recurrent back pain and headaches in the service, in 
approximately 1968.  The Board however notes that throughout 
the record the veteran has reported several dates of onset of 
the disabilities.  

The preponderance of the medical evidence of record does not 
indicate that the veteran aggravated his preexisting back 
disorder during service.  The service medical records showed 
that the veteran complained of recurrent back pain when he 
entered the service.  However, objective evaluations of the 
back were noted as normal, with the exception of a June 1969 
service medical record belonging to an unidentified service 
person.  While slight scoliosis was note on an X-ray film,  
at separation from service, several months later, a back 
disability was not diagnosed.  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Furthermore, no X-ray films since that time have 
identified scoliosis of the back.  Even assuming that the 
June 1969 service medical record belonged to the veteran, it 
would not be unreasonable to conclude that the June 1969 film 
was of poor quality, or that the examiner was inexperienced, 
given the lack of similar findings by a multitude of VA and 
private physicians both before, during and after service. 

An increase in the severity of the veteran's pre-existing 
complaints of recurrent back pain was not demonstrated.  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In this case, no competent medical 
evidence has been presented indicating that the veteran's 
preexisting back disorder increased in severity during 
service.  

Furthermore, the veteran has failed to cooperate with VA 
attempts to further develop this issue.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2004).  In this case, the evidence of 
record is not equivocal, and does not support a finding that 
a back disorder was either incurred in or aggravated by 
military service.  The claim is denied.

Chronic Headaches

The service medical records showed that the veteran 
complained of tension headaches in service.  The records did 
not contain a diagnosis associated with the veteran's 
complaint of tension headaches.  

The post-service medical records reported that the veteran 
currently suffers from tension headaches.  However, the 
record is absent for a competent medical opinion linking the 
current tension headaches to service.  

The Board notes that those reports noting the veteran's in-
service history of headaches do not constitute "competent 
medical evidence" as the information recorded by the medical 
examiners, is unenhanced by any additional medical comment by 
those examiners.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Although the veteran asserts he currently has tension 
headaches as a result of his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Furthermore, the veteran has failed to cooperate with VA 
attempts to further develop this issue.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2004).  In this case, the evidence of 
record is not equivocal, and does not support a finding that 
headaches were either incurred in or aggravated by military 
service.  The claim is denied.



ORDER


Entitlement to service connection for a chronic back disorder 
is denied.  

Entitlement to service connection for chronic headaches is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


